Name: 2001/158/EC: Commission Decision of 12 February 2001 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC, with respect to imports of honey (Text with EEA relevance) (notified under document number C(2001) 348)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  animal product;  trade;  economic geography;  international trade;  trade policy
 Date Published: 2001-02-27

 Avis juridique important|32001D01582001/158/EC: Commission Decision of 12 February 2001 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC, with respect to imports of honey (Text with EEA relevance) (notified under document number C(2001) 348) Official Journal L 057 , 27/02/2001 P. 0052 - 0053Commission Decisionof 12 February 2001amending Decision 94/278/EC drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC, with respect to imports of honey(notified under document number C(2001) 348)(Text with EEA relevance)(2001/158/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Decision 1999/724/EC(2), and in particular Article 10(2)(a) thereof,Whereas:(1) Article 1 of Commission Decision 94/278/EC of 18 March 1994 drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC(3), as last amended by Decision 98/597/EC(4), establishes that Member States shall authorise from any third country imports of honey. Commission Decision 2000/159/EC(5) as last amended by Decision 2001/31/EC(6) on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(7), indicates in its Annex the third countries which have submitted a plan, setting out the guarantees which it offers as regards the monitoring of the groups of residues and substances referred to in Annex I of Directive 96/23/EC. Therefore, it is appropriate to authorise imports of honey only from third countries which comply with Directive 96/23/EC, concerning the approval of residue plans. Decision 94/278/EC should be amended accordingly.(2) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 94/278/EC is amended as follows:- in the third indent of Article 1, the words "and honey" are deleted;- in the Annex, the following is added:"Part XIVList of third countries from which Member States authorise imports of honey(AR) Argentina(AU) Australia(BG) Bulgaria(BR) Brazil(CA) Canada(CL) Chile(CN) China(CU) Cuba(CY) Cyprus(CZ) Czech Republic(EE) Estonia(GT) Guatemala(HR) Croatia(HU) Hungary(IL) Israel(IN) India(LT) Lithuania(MT) Malta(MX) Mexico(NI) Nicaragua(NZ) New Zealand(RO) Romania(SI) Slovenia(SK) Slovakia(SV) El Salvador(TR) Turkey(US) United States(UY) Uruguay(VN) Vietnam".Article 2This Decision shall apply from 1 March 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 12 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 290, 12.11.1999, p. 32.(3) OJ L 120, 11.5.1994, p. 44.(4) OJ L 286, 23.10.1998, p. 59.(5) OJ L 51, 24.2.2000, p. 30.(6) OJ L 8, 12.1.2001, p. 40.(7) OJ L 125, 25.5.1996, p. 10.